Case 0:19-cv-61731-KMM Document 37 Entered on FLSD Docket 07/02/2020 Page 1 of 4



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                FORT LAUDERDALE DIVISION
                             Case No. 19-61731-CIV-MOORE/HUNT

  MARIA O. ESTEVEZ,

                Plaintiff,

         v.

  MSC CRUISES (USA), INC.,

             Defendant.
  _________________________________/


                                             ORDER

         This matter is before this Court on Plaintiff’s Motion to Compel Disclosure of Prior

  Incident Identity and Contact Information (“Motion”).       ECF No. 32. The Honorable K.

  Michael Moore, Chief Judge, referred this case to the undersigned for all pretrial

  discovery. ECF. No. 5; see also 28 U.S.C. § 636; S.D. Fla. L.R., Mag. R. 1. Upon

  thorough and careful review of the record, the applicable law, and being otherwise fully

  advised in the premises, Plaintiff’s Motion is GRANTED for the reasons set forth below.

  I.     Background

         This action arises from injuries Maria O. Estevez (“Plaintiff”) suffered on MSC

  Cruises’ (“Defendant”) cruise line. ECF No. 1. Plaintiff alleges that she fell in a high traffic

  area on Defendant’s cruise ship due to a hidden change in the elevation of the flooring.

  ECF No. 1. Plaintiff filed this Motion alleging that Defendant’s Corporate Representative

  refused to disclose the identity and contact information of the individual who reported a

  prior incident during a deposition. ECF No. 32. Defendant filed a response and Plaintiff

  filed a reply in support of her Motion. ECF Nos. 33, 36.
Case 0:19-cv-61731-KMM Document 37 Entered on FLSD Docket 07/02/2020 Page 2 of 4



  II.    Parties’ Arguments

         Plaintiff first argues that during the deposition of the corporate representative she

  questioned the representative regarding a prior incident that took place in April 2018.

  However, Plaintiff claims the corporate representative refused to disclose the identity of

  the victim. Further, Plaintiff contends that the corporate representative could not provide

  basic information about the prior incident such as: on what deck the accident took place;

  on what type of flooring the incident took place; or how the accident itself took place.

         Plaintiff argues that she now needs the identity and contact information of the

  individual because the corporate representative was unable to provide basic facts about

  the previous incident. Plaintiff argues that she now must get this information from the

  victim to establish that the prior incident is substantially similar to the incident that took

  place in this case.

         Plaintiff further argues that neither HIPAA, Florida Statute 456.057, nor the EU’s

  privacy restrictions prohibit Defendant from giving Plaintiff the individual’s name or contact

  information. Plaintiff argues that HIPAA does not prohibit disclosure because Plaintiff is

  not seeking information related to the individual’s health, injuries, or treatment. Further,

  Plaintiff contends that Defendant is not a covered entity under HIPAA because Defendant

  is not a Health Care Provider, Health Care Plan, or Health Care Clearinghouse.

         Defendant first responds that the corporate representative was fully prepared and

  responded to each of Plaintiff’s questions with the all the knowledge of the incident at

  Defendant’s disposal. Defendant claims that due to the previous victim’s failure to timely

  disclose the prior incident, Defendant does not know whether the fall took place on either

  deck 6 or 8 and does not know how the fall took place.



                                                2
Case 0:19-cv-61731-KMM Document 37 Entered on FLSD Docket 07/02/2020 Page 3 of 4



            Next Defendant argues that the previous victim provided the information in

  conjunction with seeking medical treatment on the vessel, and thus providing identifiable

  information for a passenger treated at the ship’s medical center would be a clear violation

  of both HIPAA and the FIPA.

            Defendant states that it can only provide the information for judicial proceedings in

  the following circumstances: 1) in response to a court order; (2) in response to a subpoena

  or discovery request if the requesting party provides “satisfactory assurance” that

  “reasonable efforts” to provide notice to the victim has occurred; or (3) in response to a

  subpoena or discovery request if the requesting party provides “satisfactory assurance”

  that “reasonable efforts” to obtain a “qualified protective order” have occurred. Defendant

  contends that none of the three requirements have been met in this case.

            Lastly, Defendant argues in a conclusory fashion that it is subject to the EU’s DPR

  that prohibits dissemination of personal information without the person’s consent.

     III.      Discussion

            In Kallas v. Carnival Corp., No. 06-20115-CIV-SIMONTON, 2007 WL 2819385, at

  *1–2 (S.D. Fla. Sept. 25, 2007), the Court compelled Defendant to provide the names,

  contact information,       and unredacted      medical information     of passengers—over

  Defendant’s HIPAA and FIPA objections—who contracted Norovirus because the

  individuals could be vital witnesses and Plaintiff agreed to a protective order. See also

  Rader v. NCL (Bahamas) Ltd., NO. 16-CIV-23390-COOKE/TORRES, 2017 WL 7796320,

  at *3 (S.D. Fla. Apr. 27, 2017) (“While an accident report created after a passenger injury

  would be protected, certain information contained in those reports—such as the identity

  of the injured passenger, the date and time the incident took place, the location of the



                                                  3
Case 0:19-cv-61731-KMM Document 37 Entered on FLSD Docket 07/02/2020 Page 4 of 4



  ship and the circumstances leading up to and surrounding the incident—would not be.”)

  (footnote and citation omitted).

           Here, the undersigned finds that the name and contact information of the individual

  who reported the prior incident is discoverable because the individual could be used as a

  vital witness in establishing whether the prior incident and the one that took place in the

  instant case were substantially similar. As a result, Plaintiff’s Motion to Compel is

  Granted.

     IV.      Conclusion

           Based on the foregoing, it is hereby ORDERED AND ADJUDGED that Plaintiff’s

  Motion to Compel, ECF No. 32, is GRANTED as follows:

              Defendant shall turn over the identity and contact information of the individual

              who reported the prior incident.

  DONE and ORDERED at Fort Lauderdale, Florida this 2nd day of July 2020.




                                             _________________________________
                                             PATRICK M. HUNT
                                             UNITED STATES MAGISTRATE JUDGE
   Copies furnished to:
   The Honorable K. Michael Moore, Chief Judge
   All Counsel of Record




                                                 4
